Exhibit 10.11.8

 

EXECUTION VERSION

 

EIGHTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT (this “Eighth
Amendment”) is made and entered into as of December 14, 2007, by and among the
financial institutions identified on the signature pages hereof (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as arranger
and administrative agent for the Lenders (in such capacities, together with any
successor arranger and administrative agent, “Agent”), and TRC COMPANIES, INC.,
a Delaware corporation (the “Administrative Borrower”), on behalf of all
Borrowers.

 

WITNESSETH:

 

WHEREAS, the Administrative Borrower, the Administrative Borrower’s Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement, dated as of July 17, 2006 (as amended as of October 31, 2006, as of
November 29, 2006, as of December 29, 2006, as of January 31, 2007, as of
July 30, 2007, as of September 25, 2007, and as of November 28, 2007, and as the
same may be further amended, modified, supplemented or amended and restated from
time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to clauses (c) and (d) of Schedule 5.3 to the Credit
Agreement, as amended, with respect to the fiscal year ended June 30, 2007, the
Borrowers were required to deliver consolidated and consolidating financial
statements of Parent and its Subsidiaries for such fiscal year, audited by
independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications, by such accountants to have been prepared
in accordance with GAAP, together with a Compliance Certificate related thereto,
on or prior to December 7, 2007 (the “2007 Audited Financial Statement
Obligations”);

 

WHEREAS, the Borrowers have failed to comply with such 2007 Audited Financial
Statement Obligations (the “Applicable Default”);

 

WHEREAS, the Administrative Borrower has requested Agent and the Lenders to
waive the Applicable Default, and Agent and the Lenders have agreed to do so
subject to the terms and conditions set forth herein; and

 

WHEREAS, Agent, the Lenders and the Borrowers have agreed to amend the Credit
Agreement, all as herein provided subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

 

Section 1.                                          Definitions. Any capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.                                          Waiver Under Credit
Agreement. Subject to the satisfaction of the terms and conditions set forth
herein, Agent and the Required Lenders hereby waive the Applicable Default;
provided that the foregoing waiver shall be rescinded and no longer effective as
of December 17, 2007 if the Borrowers fail to comply with the 2007 Audited
Financial Statement Obligations (other than with respect to consolidating
financial statements which shall no longer be required under Schedule 5.3 to the
Credit Agreement) on or prior to December 17, 2007.

 

Section 3.                                          Amendments to the Credit
Agreement. Subject to the terms and conditions set forth herein, the Credit
Agreement is hereby amended, as of the Effective Date (defined below), as
follows:

 

3.01.                     Schedule 5.3. Schedule 5.3 to the Credit Agreement is
hereby amended as follows:

 

(a)                                  The left hand column in the first row of
the table in Schedule 5.3 to the Credit Agreement relating to monthly financial
statements is hereby deleted in its entirety and replaced with the following:
“as soon as available, but in any event within 40 days (45 days in the case of a
month that is the end of one of Parent’s fiscal quarters) after the end of each
month during each of Parent’s fiscal years; provided, that (w) with respect to
the month ended September 30, 2007, Borrowers shall deliver the required
information and documents to Agent on or prior to January 11, 2008, (x) with
respect to the month ended October 31, 2007, Borrowers shall deliver the
required information and documents to Agent on or prior to January 25, 2008,
(y) with respect to the month ended November 30, 2007, Borrowers shall deliver
the required information and documents to Agent on or prior to February 9, 2008,
and (z) with respect to the month ended December 31, 2007, Borrowers shall
deliver the required information and documents to Agent on or prior to
February 29, 2008”;

 

(b)                                 The left hand column in the second row of
the table in Schedule 5.3 to the Credit Agreement relating to annual audited
financial statements is hereby deleted in its entirety and replaced with the
following: “as soon as available, but in any event within 90 days after the end
of each of Parent’s fiscal years; provided that with respect to the fiscal year
ended June 30, 2007, Borrowers shall deliver the required information and
documents to Agent on or prior to December 17, 2007”; and

 

(c)                                  Clause (c) in the right hand column in the
second row of the table in Schedule 5.3 to the Credit Agreement relating to
annual audited financial statements is hereby amended by deleting the words “and
consolidating” in the first line thereof.

 

Section 4.                                          Representations and
Warranties. In order to induce Agent and the Lenders to enter into this Eighth
Amendment, the Administrative Borrower, for itself and on behalf of all of the
other Borrowers, hereby represents and warrants that:

 

4.01.                     No Default. At and as of the date of this Eighth
Amendment and at and as of the Effective Date and both prior to (other than with
respect to the Applicable Default) and after giving effect to this Eighth
Amendment, no Default or Event of Default exists and is continuing.

 

2

--------------------------------------------------------------------------------


 

4.02.                     Representations and Warranties True and Correct. At
and as of the date of this Eighth Amendment and both prior to (other than with
respect to the Applicable Default) and after giving effect to this Eighth
Amendment, each of the representations and warranties contained in the Credit
Agreement and other Loan Documents is true and correct in all material respects.

 

4.03.                     Corporate Power, Etc. Administrative Borrower (a) has
all requisite corporate power and authority to execute and deliver this Eighth
Amendment and to consummate the transactions contemplated hereby for itself and,
in the case of Administrative Borrower, on behalf of all of the other Borrowers,
and (b) has taken all action, corporate or otherwise, necessary to authorize the
execution and delivery of this Eighth Amendment and the consummation of the
transactions contemplated hereby for itself and, in the case of Administrative
Borrower, on behalf of all of the other Borrowers.

 

4.04.                     No Conflict. The execution, delivery and performance
by Administrative Borrower (on behalf of itself and all of the other Borrowers)
of this Eighth Amendment will not (a) violate any provision of federal, state,
or local law or regulation applicable to any Borrower, the Governing Documents
of any Borrower, or any order, judgment or decree of any court or other
Governmental Authority binding on any Borrower, (b) conflict with or result in
any breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of any Borrower, (c) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any properties or assets of any Borrower, other than Permitted Liens, or
(d) require any approval of any Borrower’s interestholders or any approval or
consent of any Person under any material contractual obligation of any Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect.

 

4.05.                     Binding Effect. This Eighth Amendment has been duly
executed and delivered by the Administrative Borrower (on behalf of itself and
all of the other Borrowers) and constitutes the legal, valid and binding
obligation of the Administrative Borrower (on behalf of itself and all of the
other Borrowers), enforceable against the Administrative Borrower (on behalf of
itself and all of the other Borrowers) in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally, and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 5.                                          Conditions. This Eighth
Amendment shall be effective upon the fulfillment by the Borrowers, in a manner
satisfactory to Agent and the Lenders, of all of the following conditions
precedent set forth in this Section 5 (such date, the “Effective Date”):

 

5.01.                     Execution of the Eighth Amendment. Each of the parties
hereto shall have executed an original counterpart of this Eighth Amendment and
shall have delivered (including by way of telefacsimile or electronic mail) the
same to Agent.

 

5.02.                     Amendment Fee. Borrowers shall have paid to Agent, for
the ratable benefit of the Lenders, in immediately available funds an amendment
fee equal to $30,000.

 

3

--------------------------------------------------------------------------------


 

5.03.                     Representations and Warranties. As of the Effective
Date, the representations and warranties set forth in Section 4 hereof shall be
true and correct.

 

5.04.                     Compliance with Terms. Borrowers shall have complied
in all respects with the terms hereof and of any other agreement, document,
instrument or other writing to be delivered by Borrowers in connection herewith.

 

5.05.                     Delivery of Other Documents. Agent shall have received
all other instruments, documents and agreements as Agent may reasonably request,
in form and substance reasonably satisfactory to Agent.

 

Section 6.                                          Miscellaneous.

 

6.01.                     Continuing Effect. Except as specifically provided
herein, the Credit Agreement and the other Loan Documents shall remain in full
force and effect in accordance with their respective terms and are hereby
ratified and confirmed in all respects.

 

6.02.                     No Waiver; Reservation of Rights. This Eighth
Amendment is limited as specified and the execution, delivery and effectiveness
of this Eighth Amendment shall not operate as a modification, acceptance or
waiver of any provision of the Credit Agreement, or any other Loan Document,
except as specifically set forth herein. Notwithstanding anything contained in
this Eighth Amendment to the contrary, Agent and the Lenders expressly reserve
the right to exercise any and all of their rights and remedies under the Credit
Agreement, any other Loan Document and applicable law in respect of any Default
or Event of Default.

 

6.03.                     References.

 

(a)                                  From and after the Effective Date, (i) the
Credit Agreement, the other Loan Documents and all agreements, instruments and
documents executed and delivered in connection with any of the foregoing shall
each be deemed amended hereby to the extent necessary, if any, to give effect to
the provisions of this Eighth Amendment and (ii) all of the terms and provisions
of this Eighth Amendment are hereby incorporated by reference into the Credit
Agreement, as applicable, as if such terms and provisions were set forth in full
therein, as applicable.

 

(b)                                 From and after the Effective Date, (i) all
references in the Credit Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Credit Agreement shall mean
the Credit Agreement as amended hereby and (ii) all references in the Credit
Agreement, the other Loan Documents or any other agreement, instrument or
document executed and delivered in connection therewith to  “Credit Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended hereby.

 

6.04.                     Governing Law. THIS EIGHTH AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

4

--------------------------------------------------------------------------------


 

6.05.                     Severability. The provisions of this Eighth Amendment
are severable, and if any clause or provision shall be held invalid or
unenforceable in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in this Eighth
Amendment in any jurisdiction.

 

6.06.                     Counterparts. This Eighth Amendment may be executed in
any number of counterparts, each of which counterparts when executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of this Eighth
Amendment by telefacsimile or electronic mail shall be equally effective as
delivery of a manually executed counterpart. A complete set of counterparts
shall be lodged with the Administrative Borrower, Agent and each Lender.

 

6.07.                     Headings. Section headings in this Eighth Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Eighth Amendment for any other purpose.

 

6.08.                     Binding Effect; Assignment. This Eighth Amendment
shall be binding upon and inure to the benefit of Borrowers, Agent and the
Lenders and their respective successors and assigns; provided, however, that the
rights and obligations of Borrowers under this Eighth Amendment shall not be
assigned or delegated without the prior written consent of Agent and the
Lenders.

 

6.09.                     Expenses. Borrowers agree to pay Agent upon demand,
for all reasonable expenses, including reasonable fees of attorneys and
paralegals for Agent and the Lenders (who may be employees of Agent or the
Lenders), incurred by Agent and the Lenders in connection with the preparation,
negotiation and execution of this Eighth Amendment and any document required to
be furnished herewith.

 

6.10.                     Integration. This Eighth Amendment, together with the
other Loan Documents, incorporates all negotiations of the parties hereto with
respect to the subject matter hereof and is the final expression and agreement
of the parties hereto with respect to the subject matter hereof.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

ADMINISTRATIVE BORROWER:

TRC COMPANIES, INC., a Delaware
corporation, as Administrative Borrower, on
behalf of itself and all other Borrowers

 

 

 

 

 

By:

 /S/ Martin H. Dodd

 

 

Name:

 Martin H. Dodd

 

 

Title:

Senior Vice President

 

 

 

 


AGENT AND LENDERS:

WELLS FARGO FOOTHILL, INC.,

as Agent and as a Lender

 

 

 

 

By:

 /S/ Jason P. Shanahan

 

 

Name:

 Jason P. Shanahan

 

 

Title:

 Vice President

 

 

 

 

 

 


TEXTRON FINANCIAL
CORPORATION,
as a Lender

 

 

 

By:

 /S/ Chris Grivakis

 

 

Name:

 Chris Grivakis

 

 

Title:

 Senior Account Executive

 

 

 

[SIGNATURE PAGE OF EIGHTH AMENDMENT]

 

--------------------------------------------------------------------------------